Citation Nr: 0516001	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying his 
claims of entitlement to service connection for a bilateral 
knee disorder and hearing loss and to VA compensation under 
38 U.S.C.A. § 1151 for post-traumatic stress disorder (PTSD).  
It is noted that the veteran submitted a notice of 
disagreement with regard to all issues, but on his 
substantive appeal indicated that he only wanted to perfect 
his appeal with regard to the knee and PTSD claims.  Since he 
has not submitted a substantive appeal with regard to the 
hearing loss claim, and that issue was not certified on the 
most recent certification of appeal, the Board does not have 
jurisdiction over that issue.  38 C.F.R. § 20.200 (2004); 
VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999).

Pursuant to his request, the veteran was scheduled to appear 
at a hearing before the Board, sitting at the RO, in May 
2005.  Notice of the date and time of the proceeding was 
provided to the veteran at his most recent address of record 
in March 2005, but he did not appear for his scheduled 
hearing.  As no other request for a hearing remains pending 
at this time, the Board proceeds to adjudicate herein the 
merits of the issues on appeal.

The issue of entitlement to service connection for a 
bilateral knee disability is discussed in the REMAND section 
of this decision, and is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDING OF FACT

PTSD with associated depression was not caused or made 
permanently worse by VA treatment.


CONCLUSION OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2004).

2.  The criteria for entitlement to VA compensation under 
38 U.S.C.A. § 1151 for PTSD with depression have not been 
met.  38 U.S.C.A. §§ 1151, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), significantly 
added to VA's duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to its duty 
to assist a claimant, and including an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Written notice of what the evidence needed to 
show to substantiate entitlement to the claimed benefits, 
what evidence the veteran was responsible for, and of what 
evidence VA would undertake to obtain was provided by the RO 
in an October 2002 letter, followed by a more detailed 
recitation of the respective roles of VA and the veteran in 
obtaining Federal and non-Federal records in a statement of 
the case issued in April 2003.  To that extent, VA's duties 
established by 38 U.S.C.A. § 5103(a) have been satisfied.  
The RO issued a December 2004 letter that specifically told 
him to submit relevant evidence in his possession, and 
thereby satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet.App.112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA required notice should be provided prior to the 
initial adverse decision on a claim.  While full notice of 
the VCAA was provided subsequent to the initial rating 
decision in this case, that notice was followed by 
readjudication by the RO and notice to the veteran, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  May 27, 2005) (per 
curiam en banc order) (holding that delayed notice is not 
generally prejudicial to a claimant).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, significant 
efforts have been made by VA in order to obtain all relevant 
records of medical treatment, including those compiled by VA 
and non-VA sources.  The RO made several attempts to obtain 
the veteran's service medical records, only dental records 
were forth coming.  In May 2004, the RO again requested 
service medical records from the National Personnel Records 
Center, referred to in correspondence as "Coder 13."  In an 
undated response, it was stated that there were no further 
records available.

In any event, the veteran's claim involves treatment provided 
by VA after service.  Thus the service medical records are of 
limited relevance to his claim for compensation under 
38 U.S.C.A. § 1151.

VA has sought or obtained all relevant treatment records 
reported by the veteran.  It has also obtained several 
medical opinions.  38 U.S.C.A. § 5103A(b)-(d).  In light of 
the foregoing, it is concluded that all assistance due the 
veteran has been rendered.  38 U.S.C.A. § 5103A(a)(2).

Claim for VA Compensation under 38 U.S.C.A. § 1151

Where a veteran has an additional disability resulting from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospital care, 
medical or surgical treatment, or an examination by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability (or death) and that the 
proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  38 U.S.C.A. 
§ 1151; see VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  

The veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

The veteran alleges that he suffers from additional 
disability involving PTSD and associated depression as a 
direct result of VA negligence in the treatment afforded him 
at the VA Medical Center in Asheville, North Carolina, 
beginning in September 2000.  Allegations are advanced, to 
the effect that he was treated poorly by an emergency room 
physician and a physician's assistant, among others, and 
labeled by medical staff as a drug-seeking, troublemaker.  He 
likewise was refused psychiatric consultation for more than 
one year.  The veteran also asserts that the VA clinicians 
would listen to his problems; however, they would not act to 
assist him appropriately with his back pain.  

The record reflects that the veteran initiated a course of 
treatment at a VA facility in September 2000, primarily for 
back pain resulting from injuries sustained in a gas line 
explosion in his home in late 1999, and for depression.  An 
outpatient treatment note of July 2001, as compiled by a VA 
physician's assistant, references a history of the veteran 
being seen in the emergency room on multiple occasions and 
his threatening behavior to those clinicians, for which a 
police report was filed.  The physician's assistant therein 
noted her request that the veteran be transferred from her 
service due to concerns for her personal safety, in view of 
the veteran's history of verbal aggression and potential for 
physical aggression, his persistent drug-seeking behavior, 
and non-compliance with a recommended treatment plan.  

During the course of VA treatment, he was seen in the Mental 
Health Clinic in January 2001, when a clinical impression of 
dysthymia-reactive depression was recorded.  A clinical 
social worker noted in February 2001 that the veteran's use 
of VA health care providers appeared to be consistent with 
drug-seeking behavior, a notion that the veteran at that time 
denied.  PTSD was initially diagnosed in January 2002 and 
medical personnel tied the veteran's PTSD to the gas line 
explosion occurring in late 1999.  

That diagnosis continued to be entered on subsequent 
occasions during 2002 and 2003, but was preceded and 
interspersed with a separate psychiatric diagnosis, that of 
an adjustment disorder or reaction with mixed features.  

The veteran was hospitalized at different VA facility in May 
2003, with an admission diagnosis of PTSD, but no discharge 
diagnosis of PTSD was entered, and his attending physician 
reported in the discharge summary that, given the veteran's 
borderline personality and tendency to exaggerate, it was 
determined that his clinical presentation and history did not 
warrant entry of a PTSD diagnosis.  

Even if it were to be conceded for the sake of argument that 
there is a showing of current disability involving PTSD, the 
veteran has failed to substantiate his assertions by the 
submission of competent evidence indicating that the VA 
treatment in question resulted in additional disability 
involving his PTSD and related depression; and that the 
proximate cause of any such disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event  not reasonably 
foreseeable.  

In fact, the only medical professional shown to have 
addressed the dispositive issues presented by this appeal 
provides an opinion that contraindicates entitlement to the 
requested benefit.  In this regard, it is noted that a VA 
physician indicated in October 2002 correspondence, that upon 
his review of the veteran's medical chart from the VA Medical 
Center in Asheville compiled for the period beginning in 
September 2000, no evidence of significant worsening or 
permanent disability of any mental condition resulting from 
the care administered was found.  

As a layperson, the veteran is not competent to express an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  Thus, his assertion that PTSD with depression was 
caused or aggravated by VA treatment is of no probative 
value.

Since the only competent opinion is against the claim, a 
preponderance of the evidence is against the grant of 
compensation under 38 U.S.C.A. § 1151.  As such, the appeal 
for compensation under 38 U.S.C.A. § 1151 for PTSD must be 
denied.



ORDER

VA compensation under 38 U.S.C.A. § 1151 for PTSD is denied.  



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

For purposes of triggering VA's duty to provide an 
examination, a veteran is competent to report symptoms, and 
to report a continuity of symptomatology.  Duenos v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).

In his claim for service connection, received in August 2002, 
the veteran reported the onset of knee "problems" during 
basic training in service.  In a statement received in 
October 2002, he reported that knee pain began during a three 
mile run in boot camp.  He added that his knees had remained 
extremely painful.  These contentions trigger VA's duty to 
afford him an examination.  An examination is needed to 
clarify whether he has a current knee disability, and if so, 
whether that disability is the result of a disease or injury 
during active service.

Accordingly, this clam is REMANDED for the following:

1.  Afford the veteran an orthopedic 
examination to determine whether he has a 
current knee disability to related to 
service.  The claims folder should be 
made available to the examiner, and the 
examiner should note that the claims 
folder was reviewed.  The examiner should 
express an opinion with rationale as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current knee disability had its onset in 
service, or is otherwise the result of a 
disease or injury in service.

2.  After ensuring that the examination 
report contains the needed opinions and 
rationales, re-adjudicate the claim.  If 
it is not granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


